Citation Nr: 1450262	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the reduction of the evaluation of the scar of the right knee from 10 percent to noncompensable was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which decreased the Veteran's evaluation of scar, right knee, from 10 percent disabling to noncompensable, effective March 1, 2011.  In a subsequent rating decision, the effective date of the reduction was moved to April 1, 2011.

A hearing was held on February 5, 2013, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  
 

FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO proposed to reduce the evaluation for the Veteran's service-connected right knee scar from 10 percent to noncompensable; the RO enacted that proposed reduction in a December 2010 rating decision, effective March 1, 2011; the effective date of the reduction was subsequently advanced to April 1, 2011.

2.  At the time the Veteran's disability rating for right knee scar was reduced from 10 percent to noncompensable, the 10 percent rating had been in effect for less than five years.

3.  The reduction in the rating for right knee scar from 10 percent to noncompensable, effective April 1, 2011, was proper.

CONCLUSION OF LAW

The RO's decision to reduce the evaluation for a service-connected right knee scar, from 10 percent to noncompensable, was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7804 (2008, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the December 2010 rating decision which reduced the evaluation of his service-connected right knee scar from 10 percent to a noncompensable evaluation was improper.

Rating reductions require compliance with particular notification procedures under the law that require that specific notice be given to the appellant before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i).  Those procedures also require that the appellant be given an opportunity to respond to the proposed action to submit evidence relevant to the issue of the reduction and to request a predetermination hearing.  As explained in detail below, the RO complied with these notification procedures, and the Board finds that this compliance essentially meets the notification requirements.

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) (2014). 


Furthermore, section 3.105(i) requires that the veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i).  Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e) (2014).

Service connection for a right knee scar was granted by a December 2008 rating decision, which assigned an evaluation of 10 percent effective November 27, 2007, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  By a July 2010 rating decision, the RO proposed to reduce the Veteran's 10 percent evaluation to noncompensable, on the basis that a March 2010 VA examination revealed that the scar was not painful upon examination.  The Veteran was notified of the proposed reduction and given 60 days to present additional evidence.  The July 2010 notice also informed the Veteran of how to request a personal hearing.  In an August 2010 statement in support of claim, the Veteran requested such a hearing.  A November 23, 2010 letter notified the Veteran that he had been scheduled for a personal hearing on December 16, 2010.  This notice was mailed to the Veteran's address of record more than 10 days prior to the scheduled hearing.  A December 16, 2010 report of information notes that the Veteran did not report for the scheduled hearing, and did not contact the RO with any reason for his failure to appear.  The Board thus finds that good cause was not shown for the failure to appear.  38 C.F.R. § 3.105(i)(2) specifies that if a Veteran fails, without good cause, to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  
The previous 10 percent rating was continued pending a final determination on the proposed action.  In a December 2010 rating decision, the RO effectuated the decrease of the Veteran's 10 percent evaluation for a right knee scar to a noncompensable evaluation, effective March 1, 2011.  The RO subsequently issued a rating decision, in February 2012, changing the effective date of the reduction to April 1, 2010, as the Veteran received notice of the December 2010 rating decision in January 2011, and 38 C.F.R. § 3.105(e) specifies that an award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.    

The RO complied with all the procedural directives of Section 3.105 with the exception of the initial assignment of the effective date of the reduction, which was later corrected.  If the reduction is otherwise proper, however, the initial failure to assign the proper effective date does not render the RO's decision void ab initio. VAOPGCPREC 31-97 (Aug. 29, 1997). 

Where a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed under section 3.344(a), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

The Veteran's 10 percent disability evaluation was awarded effective November 27, 2007, and was reduced effective April 1, 2010.  The 10 percent rating was therefore in effect for less than 5 years.  Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420  (1993); Peyton v. Derwinski, 1 Vet. App. 292, 286. 

In considering the evidence of record under the laws and regulations as set forth in this decision, the Board concludes that there is sufficient evidence to reduce the rating for service-connected right knee scar from 10 percent to noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. §§ 4.7, 4.21.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

As an initial matter, the Board observes that the Veteran's effective date for the grant of service connection for right knee scar was in November 2007.  A 10 percent evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804. VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The RO reduced the Veteran's disability evaluation effective April 2011, after the effective date for the revision of the diagnostic criteria for evaluating the skin. 

Where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to October 23, 2008, under Diagnostic Code 7804, a maximum 10 percent evaluation was warranted for scars that were superficial and painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  On and after October 23, 2008, Diagnostic Code 7804 provides for a 10 percent evaluation when there are one or two scars that are unstable or painful.  38 C.F.R. § 4.118.

In this case, the Veteran underwent a VA examination in March 2010.  With regard to the right knee generally, the examiner noted the Veteran's subjective complaint of having chronic and constant knee pain to the anterior aspect of the right knee since an incident with an electric power saw in 2002.  Examination of the right knee showed an overlying scar.  The examiner noted that other than this, there was no soft tissue swelling, effusion, or warmth or erythema to palpation.  In the associated scars examination report, the examiner documented that the scar measures 11 cm x 1.5 cm at its widest point.  The scar was noted as not painful to palpation.  There was no skin breakdown and the scar was superficial and not deep.  The examiner documented that there was no limitation of range of motion caused by the scar, and no inflammation, edema, or keloid formation to the scar.  The scar was found to be elevated, but not adherent to the underlying soft tissue.  The examiner wrote that there is abnormal skin texture with some atrophic skin within the scar, and the scar is hypopigmented when compared to surrounding areas of tissue.  There was no induration or inflexibility of the scar, no underlying soft tissue loss, and the scar was not found to involve the head, face, and/or neck.

A January 2010 internal medicine outpatient note from the Cleveland VA Medical Center (VAMC) documented the Veteran's complaints of limited mobility in his right knee due to his in-service injury.  The Veteran was noted to have a large scar on the right knee.  Examination of the knee showed limited extension but no pain with palpation.  The Veteran endorsed numbness on the right knee.

June and July 2011 Cleveland VAMC treatment also involved evaluation of the right knee and scar.  The June outpatient follow-up note indicates that the Veteran had no pain, but numbness over the scar region.  The July orthopedic note stated that the Veteran had a well-healed scar along the superomedial aspect of the knee along the border of the vastus medialis, but that the Veteran did not have any tenderness to palpation about his knee.

At the February 2013 Board hearing, the Veteran testified that he has had knee pain ever since his in-service injury.  He says he experiences a weird pain when he touches the right knee scar, and the whole scar area is tender.  The Veteran insists that it has never gotten any better and has not undergone significant change.  He stated that he told the March 2010 examiner that his scar was painful, tender, and it itches all the time.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.



The Board finds that a preponderance of the evidence at the time of the December 2010 rating decision reflects that the Veteran's right knee scar was superficial, and was not tender on examination.  The evidence shows that it was not unstable, as there was no frequent loss of covering of the skin over the scar.  Although the Veteran is competent to state that he experienced itching and pain to his scar, and testified to as much at the Board hearing, the Board finds the March 2010 VA examination and VA treatment records more persuasive.  The Board notes that the VA treatment records described above include the Veteran's report of numbness, but no indication of pain or tenderness to the site of the right knee scar.  The Board notes that the Veteran would be particularly inclined toward truthfulness and forthcomingness in his statements to treatment providers, in order to facilitate productive treatment.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy, and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).
   
Although the Veteran testified that he told the March 2010 VA examiner he experienced pain, tenderness, and itching of his right knee scar, the Board finds that the VA examiner is entitled to a presumption of regularity in the performance of his official duties, and that had such a statement been made, it would have been recorded on the examination report.  A long line of case law establishes a presumption of regularity that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle in the present instance, the presumption of regularity applies to the VA examiner's documentation of statements made and physical findings demonstrated at the VA examination.  It is presumed that the VA examiner did not simply ignore statements made at the time of the examination, and the report accurately reflects his findings.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999); Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Veteran's statement that he reported his subjective right knee symptomatology does not rise to the level necessary to rebut the presumption.  Additionally, as noted above, VA treatment records both before and after the VA examination do not support the Veteran's contention.  The Board further recognizes that the March 2010 VA examiner did document the Veteran's reported subjective knee pain to the anterior aspect of his knee, and the Board notes that the Veteran's residuals of right knee injury, including knee pain and limitation of motion, were separately service-connected in a December 2008 rating decision, effective November 27, 2007.  The examination report therefore reflects that the VA examiner considered subjective symptomatology provided by the Veteran. 

The Veteran's symptoms do not meet the criteria for a 10 percent evaluation under the rating criteria in effect prior to October 23, 2008, as the weight of the evidence shows that, the scar was superficial and not painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Further, the Veteran's symptoms do not reflect entitlement to a 10 percent evaluation under the rating criteria in effect on and after October 23, 2008, as the right knee scar was not unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Accordingly, the Veteran's right knee scar did not meet the criteria necessary to establish entitlement to a 10 percent evaluation under the rating criteria in effect prior to and after October 23, 2008 at the time of the December 2010 rating decision. 

Additionally, the Veteran's right knee scar did not meet the criteria for a 10 percent evaluation under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 prior to or after October 23, 2008.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995); see also 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008, 2014).  In that regard, the Veteran's right knee scar is not located on the head, face or neck; did not measure 144 square inches or more; was not unstable or deep; and did not cause other disabling effects. 38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2008, 2014).



As the Veteran's right knee scar does not meet the rating criteria necessary to establish a 10 percent evaluation at the time of the rating decisions proposing and effectuating a reduction in evaluation, and the RO followed all necessary notice procedures, the reduction of the evaluation for a right knee scar was proper.  The preponderance of the evidence of record at the time of the July 2010 proposed rating decision and the December 2010 effectuating rating decision demonstrates improvement and does not reflect that the Veteran's right knee scar warranted a compensable evaluation.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence demonstrates that reduction was proper, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

The rating reduction for the evaluation of the Veteran's service-connected right knee scar, from 10 percent to noncompensable, effective April 1, 2011, was proper; the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


